 Case 1:19-cv-13093-NLH-AMD Document 1 Filed 05/30/19 Page 1 of 9 PageID: 1



Keith Harris, Esq. (KH 4604)
Braff, Harris, Sukoneck& Maloof
570 W Mount Pleasant Ave., Suite 200
Livingston, NJ. 07039
Ph: (973) 994-6677
Fax: (973) 994-1296
Email: kharris@bhsm-law,com

John P. Fuller, Esquire, pro hac vice pending
Fuller, Fuller & Associates, P.A.
12000 Biscayne Blvd., Suite 502
North Miami, FL 33181
(305) 891-5199
ipf@fullerfuller.com

Attorneys for Plaintiff
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   CAMDEN DIVISION

THEODORE G. EIFERMAN, Individually,

               Plaintiffs,
vs.
                                                            Case No.
EDP PROPERTY MANAGEMENT LLC, a New
Jersey Limited Liability Company,

               Defendant(s).




                                        COMPLAINT

       Plaintiff, THEODORE G. EIFERMAN, Individually, on his behalf and on behalf of all

other mobility impaired individuals similarly situated, (sometimes referred to as "Plaintiff' or

"Plaintiffs"), hereby sue the Defendant(s), EDP PROPERTY MANAGEMENT LLC, a New

Jersey Limited Liability Company, (sometimes referred to as "Defendants"), for Injunctive

Relief, damages, attorney's fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. ("ADA") and the New Jersey Law Against



                                                1
 Case 1:19-cv-13093-NLH-AMD Document 1 Filed 05/30/19 Page 2 of 9 PageID: 2



Discrimination (N.J.S.A.).



                                COUNT I
                      VIOLATION OF TITLE III OF THE
            AMERICANS WITH DISABILITIES ACT. 42 USC S 12181. etsea.

1.     Plaintiff, Theodore G. Eiferman, is an individual residing at 2150 Route 38, Apt. 154W,

       Cherry Hill, NJ 08002, in the County of Camden.

2.     Defendant, EDP PROPERTY MANAGEMENT LLC holds title to the subject property

       alleged by the Plaintiff to be operating in violation of Title III ofthe ADA.

3.     Defendant's property, Mount Laurel Plaza is located at 3815 Church Road, Mount

       Laurel, NJ 08054.

4.     Venue is properly located in the District of New Jersey because venue lies in the judicial

       district of the property situs. The Defendant's property is located in and does business

       within this judicial district.

5.     Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original

       jurisdiction over actions which arise from the Defendant's violations of Title III of the

       Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201

       and § 2202.

6.     Plaintiff, Theodore G. Eiferman is a New Jersey resident, is sui juris, and qualifies as an

       individual with disabilities as defined by the ADA. Mr. Eiferman suffers from acute

       peripheral neuropathy, which condition requires him to use a wheelchair to ambulate.

       Mr. Eiferman has visited the subject property which forms the basis of this lawsuit on

       numerous occasions and plans to return to the property in the near future to avail himself

       of the goods and services offered to the public at the property.         The Plaintiff has




                                                2
 Case 1:19-cv-13093-NLH-AMD Document 1 Filed 05/30/19 Page 3 of 9 PageID: 3



      encountered arch itectural bar riers at the sub ject prope rty. The barriers to acce ss at the

      property have endangered his safety.

7.    Defendant owns , leases, (or le ases to), or op erates a plac e of publi c accommodation as

      defined by the ADA and the regulations implementing the ADA, 28 CF R 36.201(a) and

      36.104. Defendant is respo nsible for complying with the obligations of the A DA. The

      place of public accommodation that the Defendant owns, leases, (or leases to), or

      operates is known as Mou nt Lau rel Pl aza, and is loca ted at 381 5 Church Ro ad, Mount

      Laurel, NJ 08054.

8.    THEODORE G. EIFE RMAN has a real istic, credible, existing and co ntinuing threat of

      discrimination from the Defendant's non-compliance with the AD A with respect to the

      subject property as d escribed but not nec essarily limited to the all egations in pa ragraph

      10 of this complaint. Plaintiffs have reasonable grounds to believe that they will continue

      to be subjected to discrimination in violation of the ADA by the Defendant. Theodore G.

      Eiferman desires to visit Mount Laurel Plaza, not only to avail himself of the goods and

      services available at the property but to assure himself that this property is in compliance

      with the ADA so that he and others similarly situated will have full and equal enjoyment

      of the property without fear of discrimination.

9.    The Defendant has discriminated against the Plaintiff by denying him access to, a nd full

      and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

      accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

10.   The Defendant has dis criminated, and cont inue to discriminate, again st the Plain tiff in

      violation of the ADA b y failing to, inter alia , have accessible facilities by Jan uary 26,

      1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of



                                                3
Case 1:19-cv-13093-NLH-AMD Document 1 Filed 05/30/19 Page 4 of 9 PageID: 4



    $500,000 or less). A preliminary inspection of Princeton Place has shown that violations

    exist. These violations that Theodore G. Eiferman personally encountered o r observed

    include, but are not limited to:

    Parking and Exterior Accessible Route

 a) Parking spaces throughout Mount Laurel Plaza lack access aisles are not maintained,
    contain slopes beyond limits within parking spaces and lack compliant accessible routes
    from accessible parking, violating Sections 402 and 502 of the 2010 Accessibility
    Standards. These conditions during numerous visits prevented Mr. Eiferman from
    unloading from his van freely and safely.

 b) Mount Laurel Plaza fails to provide the required amount of compliant accessible parking
    spaces, violating Section 502 of the 2010 Accessibility Standards. The lack of accessible
    parking makes Mr. Eiferman park in open areas so he can unload freely and safely from
    his van.

 c) Curb ramps provided to access stores at Mount Laurel Plaza are unsafe for wheelchair
    users and are not provided in some areas of the center. The curb ramps contain excessive
    slopes, abrupt changes of level and lack level landings, viola ting Sections 402 and 406 of
    the 2010 Accessibility Standards. These conditions are unsafe for Mr. Eiferman when he
    accesses the curb ramps.

 d) The exterior accessible route from parking spaces and throughout Mount Laurel P laza
    fails to provide a safe accessible route, violating Section 402 of the 2010 Accessibility
    Standards. Mr. Eiferman was forced to travel in th e traffic area of the center to get to the
    curb ramp and had to deal with cross slopes and/or abrupt changes of level greater than V*
    inch while accessing tenants.
 e) Mount Laurel Plaza fails to provide a safe accessible route to the adjacent bus stop, street
    or sidewalk, violating Section 206.2.1 of the 2010 Accessibility Standards. The lack of a
    compliant accessible route prevents the option of public transportation for Mr. Eiferman.

    Access to Goods and Services

 f) Payment counters throughout Mount Laurel Plaza including Salons and Restaurants are
    mounted beyond the reach of Mr. Eiferman, violating Sections 308 and 904 of the 2010
    Accessibility Standards.

 g) No. 1 Chinese Kitchen fails to provide accessible dining tables for those in wheelchairs,
    violating Section 902 of the 2010 Accessibility Standards. Mr. Eiferman was unable to
    dine comfortably due to a lack of accessible tables.

 h) Entering tenants is impeded by a lack of maneuvering space, slopes beyond limits and/or
    abrupt changes of level at the base, violating Section 404 of the 2010 Accessibility



                                              4
 Case 1:19-cv-13093-NLH-AMD Document 1 Filed 05/30/19 Page 5 of 9 PageID: 5



         Standards. Abrupt changes of level and slopes can cause damage to Mr. Eiferman's
         wheelchair. Mr. Eiferman was unable to fit in some doors do to a lack of accessibility.

         Restrooms

      i) Restrooms at Mount Laurel Plaza including Unique Nails and Toes and Head Candy
         were reported to be unsafe for use by the plaintiff. Inspection revealed Mr. Eiferman was
         unable to use the restrooms safely due to a lack of accessibility. Including, inaccessible
         water closets which lack proper controls and wheelchair maneuvering space violating
         Section 601 of the 2010 Accessibility Standards.

      j) Restrooms at Unique Nails and Toes and Head Candy provide dispensers beyond reach
         of wheelchair users and are inaccessible to the plaintiff, violating Section 308 of the 2010
         Accessibility Standards.

      k) Lavatories at Unique Nails and Toes and Head Candy lack knee clearance and
         accessibility preventing the plaintiff from freely accessing the lavatory, violating Section
         606 the 2010 Accessibility Standards.

      1) Unique Nails and Toes and Head Candy provides restrooms that contain improper
         centerlines for the water clo sets and flush controls mounted on the wall side, violating
         Section 604 of the 2010 Accessibility Standards. Mr. Eiferman was unable to access
         flush controls while in the restrooms due toimproper location.

      m) Using restrooms doors at Unique Nails and Toes and Head Candy is impeded by round
         door knobs, improper signage and a lack of maneuvering clearance, violating Section 404
         of the 2010 Accessibility Standards. Round door knobs, stored goods and maneuvering
         space impede Mr. Eiferman from easily accessing doors.

         Maintenance

      n) The accessible features of the facility are not maintained, creating barriers to access for
         the Plaintiff, as set forth herein, in violation of 28 CFR36.211.

11.      All of the foregoing violations are also violations of the 1991 Americans with Disabilities

         Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

         as promulgated by the U.S. Department of Justice.

12.      The discriminatory violations described in paragraph 10 are not an exclusive list of the

         Defendant's ADA violations. Plaintiff requires the inspection of the Defendant's place of

         public accommodation in order to photograph and measure all of the discriminatory acts




                                                  5
 Case 1:19-cv-13093-NLH-AMD Document 1 Filed 05/30/19 Page 6 of 9 PageID: 6



      violating the ADA and all of the barriers to access. Plaintiff and all other individuals

      similarly situated, have been denied access to, and have been denied the benefits of

      services, programs and activities of the Defendant's buildings and its facilities, and have

      otherwise been discriminated against and damaged by the Defendant because of the

      Defendant's ADA violations, as set forth above. Plaintiff and all others similarly situated

      will continue to suffer such discrimination, injury and damage without the immediate

      relief provided by the ADA as requested herein. In order to remedy this discriminatory

      situation, the Plaintiff requires an inspection of the Defendant's place of public

      accommodation in order to determine all of the areas of non-compliance with the

      Americans with Disabilities Act.

13.   Defendant has discriminated against the Plaintiff by denying him access to the full and

      equal enjoyment of the goods, services, facilities, privileges, advantages and/or

      accommodations of its place of public accommodation or commercial facility in violation

      of 42 U.S.C. § 12181 et sea, and 28 CFR 36.302 et sea. Furthermore, the Defendant

      continues to discriminate against the Plaintiff, and all those similarly situated, by failing

      to make reasonable modifications in policies, practices or procedures, when such

      modifications are necessary to afford all offered goods, services, facilities, privileges,

      advantages or accommodations to individuals with disabilities; and by failing to take such

      efforts that may be necessary to ensure that no individual with a disability is excluded,

      denied services, segregated or otherwise treated differently than other individuals because

      of the absence of auxiliary aids and services.

14.   Plaintiff is without adequate remedy at law and is suffering irreparable harm.

      Considering the balance of hardships between the Plaintiff and Defendant, a remedy in




                                                6
 Case 1:19-cv-13093-NLH-AMD Document 1 Filed 05/30/19 Page 7 of 9 PageID: 7



      equity is warranted. Furthermore, the public interest would not be disserved by a

      permanent injunction.

15.   Plaintiff has retained the undersigned counsel and is entitled to recover attorney's fees,

      costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28

      CFR 36.505.

16.   Defendant is required to remove the existing architectural barriers to the physically

      disabled when such removal is readily achievable for its place of public accommodation

      that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there

      has been an alteration to Defendant's place of public accommodation since January 26,

      1992, then the Defendant is required to ensure to the maximum extent feasible, that the

      altered portions of the facility are readily accessible to and useable by individuals with

      disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the

      Defendant's facility is one which was designed and constructed for first occupancy

      subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant's

      facility must be readily accessible to and useable by individuals with disabilities as

      defined by the ADA.

17.   Notice to Defendant is not required as a result of the Defendant's failure to cure the

      violations by January 26, 1992 (or January 26, 1993, if Defendant has lOor fewer

      employees and gross receipts of $500,000 or less). All other conditions precedent have

      been met by Plaintiff or waived by the Defendant.

18.   Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

      Injunctive Relief, including an order to require the Defendant to alter Mount Laurel Plaza

      to make its facilities readily accessible and useable to the Plaintiffs and all other persons



                                                7
 Case 1:19-cv-13093-NLH-AMD Document 1 Filed 05/30/19 Page 8 of 9 PageID: 8



      with disabilities as defined by the ADA; or by closingthe facility until such time as the

      Defendant cures its violations of the ADA. The order should further request the

      Defendant to maintain the required accessible features on anongoing basis.

      WHEREFORE, Plaintiff respectfully request:

19.   The Court issue a Declaratory Judgment that determines that the Defendant at the

      commencement of the subject lawsuit is in violation ofTitle III of the Americans with

      Disabilities Act, 42 U.S.C. § 12181 et seq.

20.   Injunctive relief against the Defendant including an order to make all readily achievable

      alterations to the facility; or to make such facility readily accessibleto and usable by

      individuals with disabilities to the extent required by the ADA; and to require the

      Defendant to make reasonable modifications in policies, practices or procedures, when

      such modifications are necessary to afford all offered goods, services,facilities,

      privileges, advantages or accommodations to individuals with disabilities; and by failing

      to take such steps that may be necessary to ensure that no individual with a disability is

      excluded, denied services, segregated or otherwise treated differently than other

      individuals because of the absence of auxiliary aids and services.

21.   An award of attorney's fees, costs and litigation expenses pursuant to 42 U.S.C. § 12205.

22.   Such other relief as the Court deems just and proper, and/or is allowable under Title III of

      the Americans with Disabilities Act.

                              COUNT II
         VIOLATION OF NEW JERSEY LAW AGAINST DISCRIMINATION

23.   Plaintiff re-alleges all prior obligations as if fully set forth herein. Plaintiff repeats the

      allegations contained in all of the proceeding paragraphs.

24.   Defendant's facility is a place of public accommodation as defined by N.J.S.A.10:5-5,



                                                  8
 Case 1:19-cv-13093-NLH-AMD Document 1 Filed 05/30/19 Page 9 of 9 PageID: 9



        (New Jersey Law against Discrimination).

25.     New Jersey law provides that all persons shall have the opportunity to obtain all the

        accommodations, advantages, facilities and privileges of any place of public

        accommodation without discrimination on the basis of disability. This opportunity is

        recognized and declared to be a civil right. (See, N.J.S.A. 10:5-4.)

26.     As a result of the aforementioned discrimination, Plaintiff, Theodore G. Eiferman has

        sustained emotional distress, mental anguish and suffering and humiliation, and other

        injuries, in violation of the New Jersey Law Against Discrimination.

        WHEREFORE, Theodore G. Eiferman demands judgment for injunctive relief,

damages, attorneys' fees, litigation expenses, including expert fees and costs pursuant to the New

Jersey Law Against Discrimination.

Date:   /Ao,v| 30,AO\^                        Respectfi^^biffittedT*^^ ^


                                              Keith Harris, Esq. (KH 4604)
                                              Braff, Harris, Sukoneck& Maloof
                                              570 W Mount Pleasant Ave., Suite 200
                                              Livingston, N.J. 07039
                                              Ph: (973) 994-6677
                                              Fax: (973) 994-1296
                                              Email: kharris@bhsm-law.com

                                              John P. Fuller, Esquire, pro hac vice pending
                                             FULLER,FULLER & ASSOCIATES,P.A.
                                             12000 Biscayne Blvd., Suite 502
                                             North Miami, FL 33181
                                             Ph: (305) 891-5199
                                             Fax: (305) 893-9505
                                             Email: jpf@fullerfuller.com
                                             Counsel for Plaintiff, Theodore G. Eiferman




                                                 9
